DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, a method of determining an individualized hair treatment, the method comprising the steps of generating a calibration model; issuing individual treatment advice regarding the keratin fibres of the individual as a function of the determined degree of damage, and wherein the one of more amino acids associated with the amino acid oxidation product content are selected from the group consisting of tryptophan, methionine, tyrosine, histidine, or lysine.
The closest art of record teaches the following;
With regards to claim 1, M. JOY and D.M. LEWIS,  (The use of Fourier transform infra-red spectroscopy in the study of the surface chemistry of hair fibres,  Department of Colour Chemistry and Dyeing, Lee& University, Leeds LS2 9JT, Presented at the Society of Cosmetic Scientists Symposium on ‘The Future of Hair CareTechnology’ Harrogate, 19-20 November 1990, International Journal of Cosmetic Science 13,249-261 (1991))(hereinafter known as Joy) discloses methods of analysis for oxidative damage using Fourier transform infra-red (FTIR) spectrometer (pg. 250; Introduction; 3rd para.), the method comprising the steps of:
a) 	determining an amino acid oxidation product content (pg. 251; Table 1; One with ordinary skill within the art would have knowledge that Cystine/cysteine is an amino acid.) of a plurality of samples of keratin fibres that have been damaged to various extent (pg. 250; Introduction; para. 1-3)(pg. 261; Conclusions; 1st para.);
b) 	recording near-infrared and/or infrared spectra of the samples of keratin fibres that have been damaged to various extents (Fig. 3-9);
c) 	generating a model that provides a correlation between the near- infrared and/or infrared spectra and the amino acid oxidation product content (pg. 251; DERIVATIVE SPECTROSCOPY; 2nd para,);
d) 	recording near-infrared and/or infrared spectra of keratin fibres (Fig. 3-9) from an individual (pg. 254; MATERIALS; two female subjects);
e) 	determining a degree of damage of the keratin fibres from the individual with aid of the calibration model (pg. 61; Conclusions; “The use of second order derivative spectroscopy allows small changes in oxidative damage to be assessed and gives an opportunity for the quantitative analyses of sulphur oxidation products of cystine.”) ;
Joy discloses analyzing oxidative damage of hair fibres by hydrogen peroxide (bleach) and metabisulphite solutions (pg. 249; Synopsis). Joy further discloses analyzing cystine monoxide and cystic acid (pg. 259; 2nd para.).
Joy does not specifically disclose;
generating a calibration model;
a) 	determining an amino acid oxidation product content of a plurality of samples of keratin fibres that have been damaged to various extent using a chromatographic or colorimetric method;
f) 	issuing individual treatment advice regarding the keratin fibres of the individual as a function of the determined degree of damage, and 
wherein the one of more amino acids associated with the amino acid oxidation product content are selected from the group consisting of tryptophan, methionine, tyrosine, histidine, or lysine.
In the same field of endeavor, Olshavsky discloses ultrasonic devices for the treatment of keratinous fibers with a chelant. Olshavsky teaches of analyzing the keratin, which has a high concentrations of the amino acid cystine [0003][0056].
 Olshavsky et al. (US 2003/0106564), hereinafter known as Olshavsky,  discloses comparative colorimetric measurements (performed by a calorimeter) done on hair switches to measure the level of bleaching and oxidative damage to hair switches [0059]. After the switches were evaluated for the level of hair lightening, oxidative damage was assessed by FTIR [0086]. 
In view of Olshavsky, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Joy’s method with a method of performing colorimetric measurements on the hair samples for the purpose of measuring the level of bleaching and oxidative damage to the keratinous fibers.
Neither, Joy nor Olshavsky specifically disclose;
Generating a calibration model;
f) 	issuing individual treatment advice regarding the keratin fibres of the individual as a function of the determined degree of damage, and 
wherein the one of more amino acids associated with the amino acid oxidation product content are selected from the group consisting of tryptophan, methionine, tyrosine, histidine, or lysine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884